Name: Commission Regulation (EEC) No 1069/91 of 26 April 1991 abolishing the countervailing charge on lemons originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 91 Official Journal of the European Communities No L 107/45 COMMISSION REGULATION (EEC) No 1069/91 of 26 April 1991 ' abolishing the countervailing charge on lemons originating in Morocco conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of lemons originating in Morocco can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3920/90 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 895/91 (3) introduced a countervailing charge on lemons originating in Morocco ; Whereas for lemons originating in Morocco there were no prices for six consecutive working days ; whereas the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 895/91 is hereby repealed. Article 2 This Regulation shall enter into force on 27 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 375, 31 . 12. 1990, p . 17 . O OJ No L 90, 11 . 4. 1991 , p . 28 .